Citation Nr: 1703028	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  12-19 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for residuals of a fragment wound of the right thigh, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for residuals of a fragment wound of the left thigh, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for residuals of a fragment wound of the left scrotum, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal following October 2010 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

These issues were previously before the Board in December 2014, at which time the Board found that the Veteran granted power of attorney to a private attorney rather than to the Veterans of Foreign Wars of the United States (VFW), and remanded the matter so that the private attorney could be provided with all relevant documents and correspondence associated with the Veteran's claims on appeal.  However, in correspondence dated in October 2016, the Veteran indicated his desire to relieve the private attorney as his power of attorney and return to the VFW for representation.  In November 2016, he submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, appointing VFW as his power of attorney.  As such, the Board finds that the VFW is the Veteran's current power of attorney, as reflected in the above caption.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to increased ratings for residuals of a fragment wound of the right thigh, residuals of a fragment wound of the left thigh, residuals of a fragment wound of the left scrotum, and PTSD, as well as entitlement to a TDIU.  Unfortunately, the Board finds that these issues must be remanded for additional development prior to adjudication.  

With respect to the Veteran's claims of entitlement to increased ratings for his various residuals of fragment wounds, the Board notes that he was last provided with VA examinations relevant to these disabilities in August 2012, over four years ago.  In his October 2014 Informal Hearing Presentation, the Veteran's representative indicated that the symptomatology associated with his service-connected residuals of fragment wounds were worse than the symptomatology recorded on the August 2012 VA examination report.  Specifically, the Veteran indicated that each scar was productive of residual pain, while the August 2012 VA examination report indicated that there was no pain associated with the scars.  As such, the Veteran requested clarification and/or another examination.  Because the Veteran is competent to observe a worsening of symptoms, the RO must schedule the Veteran for an updated examination to determine the current severity of his service-connected residuals of fragment wounds.  See 38 C.F.R. § 3.159(c)(4)(i) (2016); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (indicating that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

Similarly, with respect to the Veteran's claims of entitlement to an increased rating for his service-connected PTSD, the Board notes that he was last provided with a VA examination relevant to his psychiatric symptomatology in August 2012, over four years ago.  VA treatment records dated since that time indicated that the Veteran had "significant anxiety/PTSD" and that he needed extra time to answer questions because of his PTSD.  Furthermore, the Veteran reported in a PTSD screening that he had difficulty concentrating, whereas the August 2012 VA examination report indicated that he had no difficulty concentrating due to PTSD.  As this suggests a worsening of psychiatric symptomatology since the August 2012 VA examination, the RO must schedule the Veteran for an updated examination to determine the current severity of his service-connected PTSD.  See 38 C.F.R. § 3.159(c)(4)(i); see also Snuffer, 10 Vet. App. at 403; Green, 1 Vet. App. at 124; Littke, 1 Vet. App. at 93.  

Finally, with respect to the claim of entitlement to a TDIU, any decision with respect to the other claims remanded herein may affect the claim for a TDIU.  These issues are inextricably intertwined because a hypothetical increased rating could significantly change the adjudication of the TDIU issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, consideration of entitlement to a TDIU must be deferred until the intertwined issues are either resolved or prepared for appellate consideration.  Id. (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate VA examination to determine the current severity of his service-connected residuals of fragment wounds of the right thigh, left thigh, and left scrotum, to include all orthopedic, dermatological, and/or neurological manifestations found. 

The examiner(s) must clarify and identify the current manifestations, residual functional impairment, and severity of the Veteran's service-connected right thigh, left thigh, and left scrotum disabilities in accordance with VA rating criteria, to include range of motion findings with repetitive testing and tenderness to palpitation of any scar found.

The claims file must be made available to the examiner(s) in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  

The examiner must also elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to the functional effect of the Veteran's service-connected disabilities, alone or in combination, on his ability to secure and follow a substantially gainful occupation consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

The examiner is asked to focus on the functional effects of the Veteran's service connected disabilities on his capacity for employment.

The examiner must provide a complete rationale for any opinion expressed.

2.  Provide the Veteran with a comprehensive VA psychiatric examination to determine the current severity of his PTSD.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner is requested to address the impact of the Veteran's PTSD on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the examiner should not consider the effects of age or any nonservice-connected disabilities.  The examiner should detail the functional effects the Veteran's PTSD has on his ability to perform work tasks.

A complete rationale should be given for any opinion provided.

3.  Finally, readjudicate the claims.  If any benefit remains denied, then issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response.  Thereafter, return the appeal to the Board as warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

